--------------------------------------------------------------------------------

Exhibit 10.3
 
EMPLOYMENT AGREEMENT
 
          THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into
effective as of the 30th day of December, 2008 (the “Effective Date”), by and
between Miller Industries, Inc., a corporation organized under the laws of the
State of Tennessee, USA (the “Company”), and Frank Madonia (the “Executive”).
 
          WHEREAS, Executive and the Company entered into an employment
agreement (the “Original Agreement”) as of September, 1998, embodying the terms
of Executive’s employment and pursuant to which Executive has been serving as
Executive Vice President, General Counsel and Secretary of the Company; and
 
         WHEREAS, this Agreement amends and restates the Original Agreement as
of the Effective Date in order, inter alia, to evidence formal compliance with
Section 409A of the Internal Revenue Code of 1986, as amended, and the guidance
thereunder (such Section, referenced herein as “Section 409A”; and such code,
referenced herein as the “Code”).
 
          NOW, THEREFORE, in consideration of the premises and mutual covenants
herein and for other good and valuable consideration, the parties hereto agree
as follows:
 
          1.          Employment. Subject to the terms and conditions of this
Agreement, Executive shall be employed by the Company as Executive Vice
President, General Counsel and Secretary of the Company, and shall perform such
duties and functions for the Company and any company controlling, controlled by
or under common control with the Company (such companies hereinafter
collectively called “Affiliates”) as shall be specified from time to time by the
Chief Executive Officer (“CEO”) or the Board of Directors of the Company;
Executive hereby accepts such employment and agrees to perform such executive
duties as may be assigned to him.
 
          2.          Duties. Executive shall devote his full business related
time and best efforts to accomplishing such executive duties at such locations
as may be requested by the CEO or Board of Directors of the Company. While
employed by the Company, Executive shall not serve as a principal, partner,
employee, officer or director of, or consultant to, any other business or entity
conducting business for profit without the prior written approval of the CEO of
the Company. In addition, under no circumstances will Executive have any
financial interest in any competitor of the Company; provided, however, that
Executive may invest in no more than 2% of the outstanding stock or securities
of any competitor whose stock or securities are traded on a national stock
exchange of any country.
 

--------------------------------------------------------------------------------


 
          3.          Term. The term of this Agreement shall be for a rolling,
three (3) year term commencing on the date hereof, and shall be deemed
automatically (without further action by either the Company or the Executive) to
extend each day for an additional day such that the remaining term of the
Agreement shall continue to be three (3) years; provided, however, that on
Executive’s 62nd birthday this Agreement shall cease to extend automatically
and, on such date, the remaining “term” of this Agreement shall be three (3)
years; provided further that the Company may, by notice to the Executive, cause
this Agreement to cease to extend automatically and, upon such notice, the
“Term” of this Agreement shall be three (3) years following such notice.
 
          4.          Compensation and Benefits. As compensation for his
services during the Term of this Agreement, Executive shall be paid and receive
the amounts and benefits set forth in subsections (a), (b), and (c) below:
 
          (a)        Base Salary. An annual base salary (“Base Salary”) of
$214,117 prorated for any partial year of employment. Executive’s Base Salary
shall be subject to annual review, for adjustments at such time as the Company
conducts salary reviews for its executive officers generally. Executive’s salary
shall be payable in accordance with the Company’s regular payroll practices in
effect from time to time for executive officers of the Company.
 
          (b)        Bonus. In addition to the Base Salary, the Executive shall
be entitled to participate in any of the Company’s present and future stock or
cash based bonus plans that are generally available to its executive officers,
as such plans may exist or be changed from time to time at the discretion of the
Company
 
          (c)        Other Benefits. Executive shall be entitled to vacation
with pay, life insurance, health insurance, fringe benefits, and such other
employee benefits generally made available by the Company to its executive
officers, in accordance with the established plans and policies of the Company,
as in effect from time to time.
 
          5.          Termination.
 
          (a)        By Executive. Executive may voluntarily terminate his
employment hereunder at any time, to be effective 60 days after delivery to the
Company of his signed, written resignation; Company may accept said resignation
and pay Executive in lieu of waiting for passage of the notice period. Executive
hereby agrees and acknowledges that if he voluntarily resigns from his
employment prior to the end of the Term of this Agreement, then he shall be
entitled to no payment or compensation whatsoever from the Company under this
Agreement, other than as may be due him through his last day of employment.

 
-2-

--------------------------------------------------------------------------------

 
 
            (b)      By Company. Subject to the terms of this Paragraph and
Paragraph 5(c) below, the Company may terminate Executive’s employment
hereunder, in its sole discretion, whether with or without just cause (as
defined in Paragraph 5(b)(viii) below and subject to the notice periods
described therein), at any time upon written notice to Executive. If the Company
terminates Executive’s employment for just cause (as defined in (viii) below),
Executive shall be entitled to no payment or compensation whatsoever from the
Company under this Agreement, other than as may be due him through his last day
of employment. If, prior to the end of the Term of this Agreement, the Company
terminates Executive’s employment without just cause (as defined in (viii)
below), the Executive shall be entitled to receive, as damages payable as a
result of, and arising from, a breach of this Agreement, the compensation and
benefits set forth in (i) through (iv) below. Except to the extent provided in
(vii) below, Executive shall not be required to mitigate damages by reducing the
amounts he is entitled to receive hereunder by earnings from subsequent
employment. The time periods in (i) through (iii) below shall be the lesser of
the 36-month period stated therein or the time period remaining from the date of
Executive’s termination to the end of the Term of this Agreement. All
compensation payable under (i) through (iv) below shall be subject to the terms
of Paragraph 8 below, which may delay the payment of the compensation for up to
6 months.

     
            (i)          Base Salary. The Executive will continue to receive his
current salary (subject to withholding of all applicable taxes and any amounts
referred to in paragraph (iii) below) for a period of thirty-six (36) months
from his date of termination, payable in normal payroll periods, in the same
manner as it was being paid as of the date of termination, and no less
frequently than monthly. For purposes hereof, the Executive’s “current salary”
shall be the highest rate in effect during the twelve-month period prior to the
Executive’s termination.
     
            (ii)         Bonus. The Executive shall be paid bonus payments from
the Company in each of the thirty-six (36) months following the month in which
his employment is terminated in an amount for each such month equal to
one-twelfth of the average (“Average Bonus”) of the bonuses earned by him for
the three calendar years immediately preceding the year in which such
termination occurs. Any bonus amounts that the Executive had previously earned
from the Company but which may not yet have been paid as of the date of
termination shall not be affected by this provision. Executive shall also
receive, within 60 days after the date of his termination, a prorated bonus for
any uncompleted fiscal year at the date of termination equal to the Average
Bonus multiplied by the number of days he worked in such year divided by 365
days.
     
            (iii)        Health and Life Insurance Coverage. The Company shall
provide Executive (and any spouse or dependents covered at the time of the
Executive’s termination) with medical, dental, life insurance and other health
benefits (pursuant to the same Company Plans that are medical, dental, life
insurance and other health benefit plans and that are in effect for active
employees of the Company), for thirty-six (36) months following the date of
Executive’s termination of employment. The coverages provided for in this
paragraph shall be applied against and reduce the period for which COBRA will be
provided.

 

   
             (1)         To the extent that such medical, dental or other health
benefit plan coverage is provided under a self-insured plan maintained by the
Company (within the meaning of Section 105(h) of the Code):

 

 
          (X)          the charge to Executive for each month of coverage will
equal the monthly COBRA charge established by the Company for such coverage in
which the Executive or the Executive’s spouse or dependents (as applicable) are
enrolled from time to time, based on the coverage generally provided to salaried
employees (less the amount of any administrative charge typically assessed by
the Company as part of its COBRA charge), and Executive will be required to pay
such monthly charge in accordance with the Company’s standard COBRA premium
payment requirements; and



 
-3-

--------------------------------------------------------------------------------

 


     
          (Y)          on the date of Executive’s termination of employment
(subject to delay under Paragraph 8 below), the Company will pay Executive a
lump sum in cash equal, in the aggregate, to the monthly COBRA charge
established by the Company for the coverage being provided on Executive’s
termination date to the Executive and, if applicable, his spouse and dependents,
for each month of coverage in the 36-month period. For this purpose, the
Company’s monthly COBRA charge will be increased by 10% on each January in the
projected payment period and such increased amount shall apply to each
successive month in the calendar year in which the increase became applicable.

 

 
              (2)        To the extent that such medical, dental or other health
benefit plan coverage is provided under a fully-insured medical reimbursement
plan (within the meaning of Section 105(h) of the Code), there will be no charge
to Executive for such coverage.

 

 
           (iv)          Stock Options and Other Equity Awards. As of
Executive’s date of termination, all outstanding stock options, stock
appreciation rights, restricted stock units, and other equity awards granted to
Executive under the Stock Option and Incentive Plan and any other Company stock
plans (the “Stock Option Plans”) shall become 100% vested and immediately
exercisable. To the extent necessary, the provisions of this paragraph (iv)
shall constitute an amendment of the Executive’s stock option or other equity
compensation agreements under the Stock Option Plans.
     
           (v)           Effect of Death. In the event of the Executive’s death
after his termination of employment by the Company under this Paragraph 5(b),
the benefits payable under (i) and (ii) of this Paragraph 5(b) shall continue
for a period of twelve (12) months, or, if shorter, until the end of the Term of
this Agreement; provided, however, such payments will be paid in a lump sum
payment within 60 days following the Executive’s death, to the Executive’s
surviving spouse, or, if none, to the Executive’s estate. In addition, in the
event of Executive’s death, any dependent coverage in effect under (iii) of this
Paragraph 5(b) shall continue, for a period of 12 months, or, if shorter, until
the end of the Term of this Agreement.
     
           (vi)          Coordination with Change in Control Agreement.
Notwithstanding any provision of this Agreement to the contrary, if Executive’s
employment is terminated (whether by the Company or by Executive) under
circumstances that would entitle him to receive benefits under his agreement
with the Company providing compensation and benefits for termination following a
“change in control” of the Company (as defined in such agreement), then any such
termination shall be treated under this Agreement as a termination by the
Company without just cause and the Executive shall be entitled to the
compensation and benefits set forth in (i) through (iv) above for the time
periods provided in this Paragraph 5(b), and such amounts shall be treated as
damages payable as a result of, and arising from, a breach of this Agreement.



 
-4-

--------------------------------------------------------------------------------

 
 

     
          (vii)         Mitigation. If Executive becomes entitled to
compensation and benefits under this Paragraph 5(b) and such payments would be
considered to be severance payments contingent upon a change in control under
Code Section 280G, Executive shall be required to mitigate damages (but only
with respect to amounts that would be treated as severance payments under Code
Section 280G) by reducing the amount of severance payments he is entitled to
receive by any compensation and benefits he earns from subsequent employment
(but shall not be required to seek such employment).
     
          (viii)        “Just Cause”. For purposes of this Agreement, the phrase
“just cause” shall mean: (A) Executive’s material fraud, malfeasance, gross
negligence, or willful misconduct with respect to business affairs of the
Company which is directly or materially harmful to the business or reputation of
the Company or any subsidiary of the Company; (B) Executive’s conviction of or
failure to contest prosecution for a felony or a crime involving moral
turpitude; or (C) Executive’s material breach of this Agreement. A termination
of Executive for just cause based on clause (A) or (C) of the preceding sentence
shall take effect 30 days after the Executive receives from Company written
notice of intent to terminate and Company’s description of the alleged cause,
unless Executive shall, during such 30-day period, remedy the events or
circumstances constituting cause; provided, however, that such termination shall
take effect immediately upon the giving of written notice of termination of just
cause under any clause if the Company shall have determined in good faith that
such events or circumstances are not remediable (which determination shall be
stated in such notice).

 
            (c)      By Death. If Executive’s employment is terminated due to
Executive’s death, the Executive’s surviving spouse, or if none, his estate,
shall receive the benefits payable under (i) and (ii) of Paragraph 5(b) above;
provided, however, such payments shall be for a period of 12 months rather than
36 months and such payments shall be made in a lump sum payment within 60 days
of the Executive’s death.
 
            (d)      For Disability. If Executive’s employment is terminated due
to Executive’s disability (as defined in the Company’s long-term disability plan
or insurance policy, or if no such plan or policy, as determined in good faith
by the Company), Executive shall be entitled to the benefits payable or to be
provided under (i), (ii), (iii) and (iv) of Paragraph 5(b); provided, however,
the benefits under (i), (ii) or (iii) of Paragraph 5(b) shall be payable or to
be provided for a period of 24 months. Executive or his estate, as the case may
be, shall not by operation of this paragraph forfeit any rights in which he is
vested at the time of his death or disability.

 
-5-

--------------------------------------------------------------------------------

 
 
          (e)          Survival of Restrictive Covenants. Upon termination of
Executive’s employment for any reason whatsoever (whether voluntary on the part
of Executive, for just cause, or other reasons), the obligations of Executive
pursuant to Paragraphs 6 and 7 hereof shall survive and remain in effect for the
periods described in Paragraph 6.
 
          6.           Competition, Confidentiality, and Nonsolicitation.
Executive agrees to be bound by the terms and conditions of the Noncompetition
Agreement attached hereto as Exhibit “A”, which is hereby made a part of this
Agreement.
 
          7.           Injunctive Relief. The Executive acknowledges that his
services to be rendered to the Company are of a special and unusual character
which have a unique value to the Company, the loss of which cannot adequately be
compensated by damages in an action at law. Executive further acknowledges that
any breach of the terms of Paragraph 6, including Exhibit ”A”, would result in
material damage to the Company, although it might be difficult to establish the
monetary value of the damage. Executive therefore agrees that the Company, in
addition to any other rights and remedies available to it, shall be entitled to
obtain an immediate injunction (whether temporary or permanent) from any court
of appropriate jurisdiction in the event of any such breach thereof by
Executive, or threatened breach which the Company in good faith believes will or
is likely to result in irreparable harm to the Company. The existence of any
claim or cause of action by Executive against the Company, whether predicated on
this Agreement or otherwise, shall not constitute a defense to the enforcement
by the Company of Executive’s agreement under this Paragraph and Paragraph 6
above.
 
          8.            Section 409A.
 
          (a)          Meaning of Termination of Employment. Solely as necessary
to comply with Section 409A, for purposes of Paragraph 5(b) and Paragraph 5(d),
“termination of employment” or “employment termination” or similar terms shall
have the same meaning as “separation from service” under Section
409A(a)(2)(A)(i) of the Code.
 
          (b)         Installment Payments. For purposes of Paragraph 5(b) with
respect to amounts payable in the event of termination of employment by the
Company without just cause and Paragraph 5(d) with respect to amount payable in
the event of termination of Executive’s employment for Disability, each such
payment is a separate payment within the meaning of the final regulations under
Section 409A. Each such payment that is made within 2-1/2 months following the
end of the year that contains the date of Executive’s termination of employment
is intended to be exempt from Section 409A as a short-term deferral within the
meaning of the final regulations under Section 409A, each such payment that is
made later than 2-1/2 months following the end of the year that contains the
date of Executive’s termination of employment is intended to be exempt under the
two-times separation pay exception of Treasury Reg. § 1.409A-1(b)(9)(iii) up to
the limitation on the availability of such exception specified in such
regulation, and each such payment that is made after the two-times separation
pay exception ceases to be available shall be subject to delay in accordance
with Paragraph 8(c) below.

 
-6-

--------------------------------------------------------------------------------

 
 
          (c)          Six Month Delay. This Agreement will be construed and
administered to preserve the exemption from Section 409A of payments that
qualify as a short-term deferral or that qualify for the two-times separation
pay exception. With respect to other amounts that are subject to Section 409A,
it is intended, and this Agreement will be so construed, that any such amounts
payable under this Agreement and the Company’s and Executive’s exercise of
authority or discretion hereunder shall comply with the provisions of Section
409A and the treasury regulations relating thereto so as not to subject
Executive to the payment of interest and additional tax that may be imposed
under Section 409A. As a result, in the event Executive is a “specified
employee” on the date of Executive’s termination of employment (with such status
determined by the Company in accordance with rules established by the Company in
writing in advance of the “specified employee identification date” that relates
to the date of Executive’s termination of employment, or in the absence of such
rules established by the Company, under the default rules for identifying
specified employees under Section 409A), any payment that is subject to Section
409A, that is payable to Executive in connection with Executive’s termination of
employment, shall not be paid earlier than six months after such termination of
employment (if Executive dies after the date of Executive’s termination of
employment but before any payment has been made, such remaining payments that
were or could have been delayed will be paid to Executive’s estate without
regard to such six-month delay).
 
          9.           Miscellaneous.
 
          (a)          Notice. Any notice or other communication required or
permitted under this Agreement shall be effective only if it is in writing and
shall be deemed to have been duly given when delivered personally or seven days
after mailing if mailed first class by registered or certified mail, postage
prepaid, addressed as follows:

         
If to the Company:
 
Miller Industries, Inc.
     
P.O. Box 120
     
8503 Hilltop Drive
     
Ooltewah, Tennessee 37363
     
Attention: President
         
If to the Executive:
 
Frank Madonia
     
932 St. Lyonn Court
     
Marietta, Georgia 30068

 
or to such other address as any party may designate by notice to the others.
 
          (b)          Entire Agreement. This Agreement constitutes the entire
agreement between the parties hereto with respect to the Executive’s employment
by the Company, and supersedes and is in full substitution for any and all prior
understandings or agreements with respect to the Executive’s employment.

 
-7-

--------------------------------------------------------------------------------

 
 
          (c)          Amendment. This Agreement may be amended only by an
instrument in writing signed by the parties hereto, and any provision hereof may
be waived only by an instrument in writing signed by the party or parties
against whom or which enforcement of such waiver is sought. The failure of
either party hereto to comply with any provision hereof shall in no way affect
the full right to require such performance at any time thereafter, nor shall the
waiver by either party hereto of a breach of any provision hereof be taken or
held to be a waiver of any succeeding breach of such provision, or a waiver of
the provision itself, or a waiver of any other provision of this Agreement.
 
          (d)          Binding Effect. This Agreement is binding on and is for
the benefit of the parties hereto and their respective successors, heirs,
executors, administrators and other legal representatives. Neither this
Agreement nor any right or obligation hereunder may be assigned by the Executive
or the Company, except for assignment by the Company to any wholly owned
subsidiary.
 
          (e)          Severability and Modification. If any provision of this
Agreement or portion thereof is so broad, in scope or duration, so as to be
unenforceable, such provision or portion thereof shall be interpreted to be only
so broad as is enforceable. In addition, to the extent that any provision of
this Agreement as applied to either party or to any circumstances shall be
adjudged by a court of competent jurisdiction to be void or unenforceable, the
same shall in no way affect any other provision of this Agreement or the
validity or enforceability of this Agreement.
 
          (f)           Interpretation. This Agreement shall be interpreted,
construed and governed by and under the laws of the State of Tennessee. Each
party irrevocably (i) consents to the exclusive jurisdiction and venue of the
courts of Hamilton County, State of Tennessee and federal courts in the Eastern
District of Tennessee, in any action arising under or relating to this Agreement
(including Exhibit “A” hereto), and (ii) waives any jurisdictional defenses
(including personal jurisdiction and venue) to any such action. If any provision
of this Agreement is deemed or held to be illegal, invalid, or unenforceable
under present or future laws effective during the term hereof, this Agreement
shall be considered divisible and inoperative as to such provision to the extent
it is deemed to be illegal, invalid or unenforceable, and in all other respects
this Agreement shall remain in full force and effect; provided, however, that if
any provision of this Agreement is deemed or held to be illegal, invalid or
unenforceable there shall be added hereto automatically a provision as similar
as possible to such illegal, invalid or unenforceable provision as shall be
legal, valid or enforceable. Further, should any provision contained in this
Agreement ever be reformed or rewritten by any judicial body of competent
jurisdiction, such provision as so reformed or rewritten shall be binding upon
the Executive and the Company.
 
          (g)          Failure to Enforce. The failure of either party hereto at
any time, or for any period of time, to enforce any of the provisions of this
Agreement shall not be construed as a waiver of such provision(s) or of the
right of such party hereafter to enforce each and every such provision.
 
 
-8-

--------------------------------------------------------------------------------

 
 
          (h)          Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed an original, but all of which shall
constitute one and the same instrument.
 
          (i)          No Conflicting Agreement. The Executive represents and
warrants that he is not party to any agreement, contract or understanding which
would prohibit him from entering into this Agreement or performing fully his
obligations hereunder.
 
          IN WITNESS WHEREOF, the Company and the Executive have executed this
Agreement as of the date first written above.
 

 
MILLER INDUSTRIES, INC.
         
By:
     /s/ Jeffrey I. Badgley
     
Jeffrey I. Badgley
     
President and Co-Chief Executive Officer
         
EXECUTIVE
          /s/ Frank Madonia    
Frank Madonia
 

 
 
-9-